Citation Nr: 0425895	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as mid and low back pain.


REPRESENTATION

Veteran represented by:	Mary Ellen Stevens, Attorney


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO in Nashville, 
Tennessee.  Thereafter, the veteran was scheduled for a 
personal hearing at the RO before a local hearing officer in 
October 2003.  The veteran requested the hearing be postponed 
on two occasions, and it was moved to December 2003 and then 
to February 2004.  He failed to appear at the February 
hearing, but requested a new hearing that was scheduled for 
March 2004, for which he also failed to attend.  He was then 
scheduled for a hearing at the RO before a Veterans Law Judge 
in July 2004, but he failed to appear.  In view of this, the 
veteran's request for a hearing is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2003).

In this case, the veteran filed an initial claim for service 
connection for "back pains" in April 2002.  After the 
initial claim was filed, the veteran added a claim for 
entitlement for service connection for type II diabetes 
mellitus.  The claim for type II diabetes mellitus was denied 
in a March 2003 rating decision, and the veteran has not made 
a timely appeal in regards to that matter.  Therefore, it is 
not in proper appellate status.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  There is no competent medical evidence demonstrating that 
the veteran's back disability is related to service, was 
manifested within the first post-service year, or is 
otherwise related to service. 


CONCLUSION OF LAW

A back disability was neither incurred in nor aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Id. at 115, 119-20.  

The veteran's claim was made subsequent to the enactment of 
the VCAA.  The RO's initial unfavorable decision in regards 
to the issue on appeal was made in March 2003, after the 
veteran had been provided notice of the VCAA provisions in 
June 2002, in accordance with Pelegrini, supra.  Additional 
VCAA notice was furnished by a letter in May 2003.

In the June 2002 and May 2003 letters referenced above the RO 
in general advised the veteran of his role in the claims 
process and asked him to submit certain information pertinent 
to substantiating a claim for service connection.  The RO 
informed the veteran of the evidence that was needed to 
support service connection claims.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter specifically explained that VA would make reasonable 
efforts to help him get evidence such as medical records from 
Federal agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and, for private records, to provide the appropriate 
release.  The RO also advised the veteran that a VA 
examination might be scheduled to obtain evidence relevant to 
his current disability status but that he could submit other 
evidence such as lay statements relevant to his claimed 
disabilities.  Additionally, the RO advised the veteran that 
he was ultimately responsible for providing information and 
evidence to VA and that he should advise VA as to any 
additional information or evidence he wanted considered in 
connection with his claims.  

Additionally, in the March 2003 rating decision and the July 
2003 statement of the case the RO notified the veteran of the 
evidence considered and the reasons and bases for the 
determination made in his claim.  In the statement of the 
case the RO included a recitation of the procedural history 
of the veteran's claim, the actions taken by the RO, the 
evidence received, the relevant laws and regulations, and, 
VA's duties to assist under 38 C.F.R. § 3.159, with reference 
to the relevant VCAA cites in the United States Code.  
Finally, throughout his appeal the veteran has been provided 
with contact information in the event he had any additional 
evidence or information, or any questions, for VA.  Based on 
the above, the Board finds that the veteran has been afforded 
appropriate notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
only available service records are the veteran's form DD-214 
and service personnel reports.  The RO first attempted to 
obtain the veteran's service medical records in July 1983 
with no success.  After filing the present claim, the RO 
twice attempted to obtain the veteran's service medical 
records in July 2002 and September 2002, but the National 
Personnel Records Center (NPRC) advised that such may have 
been destroyed in a 1973 fire.  The RO sent the veteran a 
letter notifying him of this, and asked him to complete NA 
Form 13055 detailing specific months and years in regards to 
his in-service injury so they could investigate secondary 
sources for proof of hospitalization or treatment that could 
support his claim.  The veteran submitted the form in August 
2002 saying that he received treatment for a back injury in 
September 1955, but no additional service medical records 
were found upon inquiry to the NPRC.  The RO contacted the 
veteran in February 2003 to see whether he had any copies of 
records from service, to which the veteran responded 
negatively.  The RO was able to affirm through service 
personnel records that [redacted], whose statement the 
veteran submitted to corroborate his in-service injury, was 
in the same unit as the veteran.  In November 2003, the 
veteran, through his attorney, resubmitted NA Form 13055, 
indicating that he was treated for a back injury in October 
1955.  The RO responded with a letter in January 2004 
informing the veteran that in light of the prior failed 
attempts to obtain the service medical records another search 
would be futile.  As discussed below, even if the Board 
accepts that the veteran was hurt in September 1955, there is 
still no basis upon which to grant service connection for a 
back disability, as the available medical evidence, including 
numerous post-service medical records, does not relate the 
veteran's current disability to service.  

Private treatment records identified by the veteran are also 
associated with the claims file.  The Board notes that the 
veteran asked the RO to obtain additional records from two 
chiropractors: W. Doss and V. Etherton; however, in response 
to inquiries about records pertaining to the veteran, both 
chiropractors informed the RO by letter that the records in 
question were not available.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i).  In the absence of any evidence 
of back problems at service discharge or for many years 
thereafter, as well as the absence of ongoing back 
symptomatology from service, and, absent any competent 
medical evidence even suggesting a causal connection to 
service, such examination more than 45 years after service is 
not indicated to be necessary in this case.  Id.  Multiple 
private treatment records dated from December 1993 to July 
2002 were negative for any complaints, diagnoses or treatment 
of a back disability that was related to service.  
Furthermore, in his substantive appeal (VA Form 9) dated 
August 2003, the veteran did not identify any additionally 
available evidence for consideration in his appeal.  
Furthermore, the veteran has been afforded several 
opportunities for hearings, but he failed to appear.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Factual Background

The veteran contends that his current mid and low back pain 
is attributed to his time in service.  He stated in his April 
2002 claim that he was hit in the back while playing football 
during physical training in September 1955.  In a June 2003 
statement, he argued that his chronic low back pain is 
related to service.  In his August 2003 VA Form 9 the veteran 
asserted that the evidence confirms his having injured his 
back during service, which has created additional problems as 
he has gotten older.  He also noted that the only reason he 
has no medical evidence from service is because the 1973 NPRC 
fire destroyed his service medical records.  

As supportive evidence of having had an in-service injury, 
the veteran provided a lay statement from fellow 
serviceperson [redacted] asserting that he witnessed the 
veteran being struck on the back while playing football at 
Fort Bragg in September 1955.  He stated that the veteran was 
hurt and suffered pain, requiring treatment at Fort Bragg 
Hospital.  Morning reports received from the NPRC confirm 
[redacted] presence in the veteran's unit at the time of the 
alleged injury.

The relevant medical evidence includes private treatment 
records from chiropractor R. Wuest, the [redacted] Family Clinic 
and [redacted] Physiotherapy Centers, and a statement 
from Dr. L. Klied.

Excepting his DD 214 and personnel reports, the veteran's 
service medical records are not available.  There is thus no 
official record of any complaint, finding, or diagnosis of a 
back injury during the veteran's active service.  Nor has the 
veteran identified any health care providers or facilities as 
having treated him for a back disability during the year 
after his separation from service.

The first competent medical evidence of record showing 
diagnosis of a back disability comes from R. Wuest, D.C., and 
is almost 40 years post-service.  In a statement from the 
chiropractor dated in December 1993, he noted that the 
veteran entered with a chief complaint of "low" back pain 
that started after he had been lifting some heavy objects.  
Examination revealed diminished "cervical" spine range of 
motion with associated hypertonicity in the cervical and 
upper thoracic musculature.  His diagnosis for the veteran 
was acute "cervical" strain with associated subluxation.  
The veteran returned to the chiropractor in November 1996 
complaining of low back pain.  On a patient questionnaire, 
the veteran noted that he had been experiencing back pain for 
two days.  He reported he had received no treatment for this 
condition.  In response to the question whether he had any 
other personal injury, job-related injury, or accident, he 
reported "none."  X-rays revealed hypertrophic arthritic 
changes at the anterior motor unit of the lumbosacral spine 
at the L1, L2, and L3 vertebrae and both decreased 
interosseous spacing and jamming of the posterior articular 
facets at the L5 vertebra.  There was no reference to any 
injury in service.

A statement from Dr. L. Klied revealed that the veteran had 
been receiving treatment for mid and low back pain since 
December 1996, and that typing and computer problems have 
been aggravating his condition during his employment years.  
The doctor opined that he "may be a candidate for disability 
due to past history and the pain in [sic] mid back area when 
he pursued his employment" as a mail carrier.  Dr. Klied 
made no reference to any back problems in service.

Records from the [redacted] Family Clinic are dated beginning in 
June 1997.  The records show that at that time the veteran 
was treated for another ailment, and no reference was made to 
a back injury or disease.  No specific complaints as to the 
back were made until November 1999, when Dr. R. White noted 
that the veteran presented "with a gradual onset of low back 
pain over several years." After active movement testing, Dr. 
White's impression was that the veteran's weight, poor 
abdominal tone and tight hamstrings were the cause of his 
periodic back pain.  In August 2000 Dr. White noted that the 
veteran had a "long history of low back pain," and that the 
veteran had been attending therapy for it since November 
1999.  After objective examination, Dr. White diagnosed the 
veteran as having facet joint stiffness in the lumbar spine.  
There was no reference to any back problem in service.  A 
September 2000 examination was negative for any findings in 
regards to the musculoskeletal system, and a July 2002 
examination found the veteran's musculoskeletal system to be 
grossly normal.

The veteran received physical therapy at [redacted] 
Physiotherapy Centers beginning in November 1999, after he 
was referred by the [redacted] Family Clinic.  In a treatment 
record dated September 2001, the patient history indicated a 
gradually recurring chronic back problem that was worsening.  
The veteran reported longstanding lower back pain "over many 
years," but did not mention an in-service injury as the 
source of his current pain.  An October 2001 record said that 
the veteran had resumed playing golf in the previous month 
that caused a recurrence of lower back pain.  The diagnosis 
was degenerative disc disease with facet strain.    Again, no 
in-service back injury was mentioned.

Legal Criteria 

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 
3.303.  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.   38 C.F.R. § 3.303(d).

Service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran argues that an in-service injury is the cause of 
his current back disability.  The Board recognizes that the 
veteran's service medical records are not available for 
review, presumably having been destroyed in a fire at the 
NPRC in 1973.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Moreover, a medical examination would be 
required to adjudicate this claim if the evidence submitted 
by the veteran indicated that the claimed disability or 
symptoms may be associated with the established injury in 
service.  38 C.F.R. § 3.159 (c)(4)(C).  However, as discussed 
below, the competent medical evidence in the claims file 
presents no connection to service, as all private treatment 
records are dated almost 40 years post-service and make no 
mention of an in-service injury or that it is the cause of 
the veteran's current back problems.  In fact, the opinion of 
Dr. White relates the veteran's back disability to non-
service causes.  

As there were no service medical records to support his 
claim, the veteran submitted an affidavit from [redacted] to 
support that he was injured in service in 1955.  Affording 
the veteran the benefit of the doubt, the Board finds the 
veteran's report of a back injury playing football in service 
to be credible and supported by the statement from Mr. [redacted].  

However, it is not enough to merely demonstrate an injury 
occurred in service.  Even allowing that an in-service injury 
to the veteran's back did occur, he must also have competent 
medical evidence to substantiate that this injury resulted in 
a chronic back disability and that his current condition is 
etiologically related to service.  Assuming the veteran 
injured his back in September 1955, the Board finds that any 
back complaints the veteran may have had in service were 
acute and transitory in light of the medical evidence 
discussed below.

There is no competent medical evidence that the veteran's 
back disability is chronic and continuous.  The first 
evidence that the veteran received treatment for a back 
disability is not until December 1993, almost forty years 
after discharge from service.  The evidence shows that the 
veteran did not present for treatment for low back pain again 
until November 1996, when he stated he had only been 
experiencing back pain for two days.  Finally, despite a 
diagnosis of degenerative disc disease with facet strain in 
October 2001, the veteran's most recent piece of evidence, an 
X-ray dated July 2002, shows the musculoskeletal system to be 
grossly normal. 

There is also no competent medical evidence substantiating 
that the veteran's current back disability is etiologically 
related to service.  Dr. Klied noted that the veteran "may 
be a candidate for disability due to past history and the 
pain in [sic] mid back area when he pursued his employment" 
in his statement to the RO.  However, the veteran's "past 
history" of pain in the back is documented in private 
treatment records beginning in December 1993, almost forty 
years post-service.  The veteran himself did not make any 
reference to his claimed in-service injury throughout the 
available treatment records as a source for his current back 
disability, though given numerous opportunities.   Moreover, 
none of the private physicians opined that the veteran's 
current manifestations are a result of in-service injury.  In 
fact, Dr. White opined that the veteran's back problems are 
due to poor weight, poor abdominal tone and tight hamstrings, 
which has nothing to do with the veteran's period of service.  

The only person who argues that his service injury is the 
cause of his current back problems is the veteran himself.  
He asserted in his June 2003 NOD and August 2003 VA Form 9 
that his current disability is etiologically related to 
service. However, as all the private treatment records on 
file are dated prior to when the veteran first filed his 
claim in April 2002, the Board finds that the history 
reported in those records, making no reference to an injury 
in service as the cause of his current problems, to be more 
persuasive than assertions made after that date.  The focus 
of the veteran's first treatment record dated December 1993 
was in regards to the cervical spine, not the mid and low 
back.  He did not discuss an injury to the back while playing 
football in service, but instead asserted that his low back 
pain was a result of lifting heavy objects.  In his treatment 
with R. Wuest, D.C., he stated that no other doctors had 
treated his back, and no surgical operations were performed 
on the back.  The veteran also reported that he did not have 
any other personal injury, job related injury or accident.  
Finally, the veteran indicated in October 2001 that his back 
pain resumed one month earlier when playing golf.  

In summary, the record contains no competent medical evidence 
linking a chronic back disability to the veteran's military 
service.  All private treatment records demonstrate the 
veteran reporting sporadic lower back pain beginning in 
December 1993, and there is evidence from Dr. White that the 
veteran's back problems are connected to sources other than 
service.  The veteran does not once mention throughout the 
medical records that an in-service injury is the source of 
his current back problems.  

The evidence of a nexus between active duty service and a 
back disability is limited to the veteran's own statements 
made after the filing of his claim.  Laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical diagnosis or causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Absent competent medical 
evidence of a nexus between an existing back disability and 
service or a presumption qualification, there is no basis 
upon which to grant service connection.  

Further, although the veteran has provided evidence of a 
current diagnosis of degenerative disc disease with facet 
strain, presumptive service connection is not warranted 
because there is no medical evidence of record that arthritis 
of the back manifested to a degree of 10 percent within one 
year of the veteran's discharge from service.  In fact, there 
is no medical evidence of a post-service diagnosis of a back 
disability until a treatment note dated December 1993, almost 
40 years after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, service connection on a direct or presumptive 
basis for a back disability is not warranted by the evidence.  
The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability, claimed as mid and 
low back pain is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



